IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0514
                               Filed May 2, 2018


TYLER HOBBS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (South) County, John G. Linn,

Judge.



      A postconviction relief applicant appeals the district court’s denial of his

application. AFFIRMED.




      Jeffrey M. Lipman of Lipman Law Firm, P.C., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

      Tyler Hobbs appeals the district court’s denial of his application for

postconviction relief (PCR). We determine Hobbs has not proven his trial counsel

was ineffective for failing to inform him of a defense of others. We conclude the

district court properly denied his request for PCR and affirm.

      Hobbs was tried, convicted, and sentenced for the offense of murder in the

first degree. He appealed, and we set out the underlying facts in his direct appeal:

              The facts of the case surround November 5 and 6, 2010. On
      the dates in question Hobbs attended the performance of a band at
      the Lucky Star Bar in St. Francisville, Missouri. The band’s lead
      singer, Kimberly Jaeger, was Hobbs’s girlfriend and would later
      provide key testimony against him. At the close of the band’s
      performance, Hobbs approached the bar and spoke with Shawn
      Wright, the decedent in this case. Hobbs offered Wright a ride to
      Keokuk, which Wright accepted. Hobbs, Wright, and Jaeger rode in
      Hobbs’s car from St. Francisville to Keokuk.
              During their brief stay in Keokuk Wright purchased marijuana.
      The circumstances of that purchase are in dispute. However, what
      is not in dispute is that following the purchase Hobbs, Wright, and
      Jaeger set out on a return trip to St. Francisville. Jaeger testified that
      during that trip Wright became sexually and physically aggressive,
      pushing drugs on her and repeatedly forcing her to kiss him. At some
      point, the three travelers decided to stop at an abandoned farmhouse
      located in Iowa; it is at this point that the testimony of Jaeger is
      disputed.
              Jaeger testified that upon arriving at the farmhouse she exited
      the car to avoid the advances of Wright. Jaeger testified that, in an
      effort to free herself from Wright, she attempted to push him away
      and fell to the ground. Jaeger then testified that she observed Hobbs
      hit Wright in the head with a wooden mallet. Jaeger claims to have
      “crab walked” backwards to avoid Wright as he fell to the ground.
      Jaeger testified that she could see the fatal force of the impact in
      Wright’s eyes as he fell. After a period of stunned silence, Hobbs
      directed Jaeger to empty Wright’s pockets. Hobbs then struck Wright
      with the mallet several times to silence him.
              Testifying in his own defense, Hobbs agreed that the parties
      stopped at the farmhouse. He stated, however, that he walked away
      from Wright and Jaeger to urinate. Hearing a shriek of some kind,
      Hobbs stated that he returned to find Jaeger standing over Wright
                                         3


       with the mallet in her hand. He claims that Jaeger told him Wright
       had tried to rape her.
               Jaeger and Hobbs generally agree on the course of events
       which followed. They returned to Hobbs’s trailer for a brief time.
       Hobbs then borrowed a truck and returned to the farmhouse. He
       wrapped Wright’s head in a plastic bag and secured the bag with
       speaker wire. Hobbs transported Wright’s body in the back of the
       truck to the riverfront location where Wright would later be found
       dead. Hobbs then returned to the trailer and began cleaning the
       truck with bleach and water. Later, Hobbs and Jaeger returned to
       the farmhouse and recovered Wright’s dentures and a drug pipe.
       Both items were eventually thrown from a bridge near St.
       Francisville.
               Jaeger’s initial statement to police and her testimony are in
       stark contrast. She contends that Hobbs instructed her to be quiet
       so as to protect herself from the consequences of the killing. This
       instruction was reflected in her initial, inconsistent statement to
       police. Hobbs testified that his actions following the killing were an
       effort to protect Jaeger.

State v. Hobbs, No. 12-0730, 2013 WL 988860, at **1–2 (Iowa Ct. App. Mar. 13,

2013). We affirmed his conviction.

       On October 16, 2013, Hobbs filed an application for PCR. He subsequently

amended and recast his application for PCR. In a deposition for this PCR claim,

Hobbs testified he attacked and killed Wright after he heard Jaeger scream and

saw her lying on the ground with Wright standing over her. Hobbs acknowledged

he committed perjury when he provided contradictory testimony at trial.           He

testified his trial attorneys never explained a claim of defense of others to him and

only said it did not apply in Iowa. Hobbs argues this failure to explain the defense

of others constitutes ineffective assistance of counsel. The district court rejected

Hobbs’s ineffective assistance of counsel claim and other arguments not on

appeal, and it denied his application for PCR. Hobbs appeals the rejection of his

claim that his trial counsel was ineffective for failing to explain the defense of

others.
                                            4


         “Generally, an appeal from a denial of an application for postconviction relief

is reviewed for correction of errors at law.” Perez v. State, 816 N.W.2d 354, 356

(Iowa 2012) (citation omitted). “However, when the applicant asserts claims of a

constitutional nature, our review is de novo. Thus, we review claims of ineffective

assistance of counsel de novo.” Ledezma v. State, 626 N.W.2d 134, 141 (Iowa

2001).     “[W]e give weight to the lower court’s findings concerning witness

credibility.” Id.

         “In order to succeed on a claim of ineffective assistance of counsel, a

defendant must prove: (1) counsel failed to perform an essential duty; and (2)

prejudice resulted.” State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008) (citing

Strickland v. Washington, 466 U.S. 668, 687 (1984)). “Both elements must be

proven by a preponderance of the evidence.”           Ledezma, 626 N.W.2d at 142

(citations omitted).

         While Hobbs testified no one explained the defense of others to him, both

of his trial attorneys testified they discussed the defense of others during trial

preparation. Attorney Jon Henson acknowledged the defense of others did not

apply based on the evidence available at trial; however, he denied saying Iowa

does not recognize the defense of others, and he testified they discussed the

defense prior to trial. Attorney Kendra Abfelter testified the defense of others “was

definitely one of the things we were discussing . . . until very, very close to the

presentation of Mr. Hobbs’s testimony.”

         Hobbs’s testimony directly contradicts the testimonies of his trial attorneys.

The district court accepted the attorneys’ testimonies that they had discussed the

defense of others with Hobbs. The court is entitled to believe the attorneys over
                                          5


Hobbs’s self-serving testimony, especially considering Hobbs admitted to

committing perjury. See id. We give weight to the district court’s determinations

of witness credibility. See id. After reviewing the record, including all depositions

provided for this PCR claim, we agree Hobbs has not proven by a preponderance

of the evidence that his trial attorneys failed to explain the defense of others. Thus,

Hobbs has not shown his trial counsel failed to perform an essential duty. See

Maxwell, 743 N.W.2d at 195. Therefore, we affirm the district court’s finding that

Hobbs has not proven his trial counsel was ineffective for failing to explain the

defense of others.

       AFFIRMED.